FILED
                            NOT FOR PUBLICATION                              JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         Nos. 10-30246
                                                       10-30239
               Plaintiff - Appellee,
                                                  D.C. Nos. 1:07-cr-00101-RFC
  v.                                                        1:06-cr-00085-RFC

MARK ANDREW CHRISTENSEN,                          MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                  Richard F. Cebull, Chief District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Mark Andrew Christensen appeals from the sentence imposed following

remand. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Christensen contends that the district court erred by failing to sua sponte

order an inquiry “to determine whether Christensen’s relationship with his lawyer

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
had deteriorated to the point where appointment of new counsel on re-sentencing

was required.” Christensen’s claims lack merit because the cases he cites discuss

situations wherein a defendant made a request or motion for new counsel. See

Cooke v. Schriro, 538 F.3d 1000, 1016 (9th Cir. 2008) (citing United States v.

Robinson, 913 F.2d 712, 716 (9th Cir. 1990)).

      To the extent that Christensen is raising an ineffective assistance of counsel

claim on direct appeal, “[h]ere, the record is not sufficiently developed and

[Christensen’s] counsel was not so inadequate as to obviously deny [Christensen’s]

Sixth Amendment right to counsel. We therefore decline to consider

[Christensen’s] claims of ineffective assistance on direct appeal.” See United

States v. Sager, 227 F.3d 1138, 1149 (9th Cir. 2000).

      AFFIRMED.




                                          2                                      10-30246